Opinion by
Winkler, J.
§ 110. Petition; sufficiency of. S. sued out an attachment against the property of W., which was levied by the sheriff, B. The property was replevied by W. upon a replevy bond which had but one surety. S. sued B., the sheriff, alleging the proceedings by- attachment, the levy *45upon the property, and the release of it by the sheriff upon a void bond, the loss of his lien upon the property, and that it had been removed by W. beyond the jurisdiction of the court, and that W. was insolvent, whereby plaintiff had lost his debt. Upon demurrer it was held that these facts, if true, entitled S. to recover from the sheriff such damages as he may have sustained by reason of the alleged default of the sheriff.
January 26, 1881.
§ 111. Damages; measure of, in suit against sheriff for taking insufficient replevy bond. In a suit against a sheriff for taking an insufficient replevy bond for property which has been attached, whereby the plaintiff has been damaged, the measure of damage is the loss sustained by the plaintiff, resulting directly and immediately from the default of the sheriff,— such damage, however, not to exceed the value of the property attached and released, nor the amount of the plaintiff’s judgment against the defendant in attachment.
Affirmed.